Exhibit 10.4

 

EXECUTION COPY

 

FIRST AMENDMENT TO THE

SECOND AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT

 

THIS FIRST AMENDMENT TO THE SECOND AMENDED AND RESTATED SALE AND CONTRIBUTION
AGREEMENT (this “Amendment”), dated as of April 27, 2017, is entered into
between ARCH COAL, INC. (individually, “ACI”), as the transferor (the
“Transferor”), and ARCH RECEIVABLE COMPANY, LLC, a Delaware limited liability
company (the “Company”).

 

RECITALS

 

1.                                      The Transferor and the Company are
parties to the Second Amended and Restated Sale and Contribution Agreement,
dated as of October 5, 2016 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Agreement”).

 

2.                                      The parties hereto desire to amend the
Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Certain Defined Terms.  Capitalized terms
that are used but not defined herein shall have the meanings set forth in the
Agreement.

 

SECTION 2.                            Amendments to the Agreement.

 

2.1                               Section 1.1 of the Agreement is hereby amended
by inserting the following new paragraph at the end of such section:

 

“For the avoidance of doubt, the Transferor is not hereby selling, assigning,
granting a security interest in or otherwise transferring to the Company any of
the Transferor’s right to receive payment of the Purchase Price hereunder or any
payment of the Purchase Price made in accordance with the terms of the
Transaction Documents.”

 

2.2                               Section 6.3(i) of the Agreement is hereby
replaced in its entirety with the word “[Reserved].”

 

SECTION 3.                            Representations and Warranties.  The
Transferor hereby represents and warrants as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by it in the Transaction Documents are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations or warranties were true and correct as
of such earlier date).

 

--------------------------------------------------------------------------------


 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment and the Agreement, as amended hereby, are within each of
its organizational powers and have been duly authorized by all necessary
organizational action on its part.  This Amendment and the Agreement, as amended
hereby, are such Person’s valid and legally binding obligations, enforceable in
accordance with their respective terms.

 

(c)                                  No Default.  Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Sale and Contribution Termination Event, Unmatured Sale and Contribution
Termination Event, Termination Event or Unmatured Termination Event exists or
shall exist.

 

SECTION 4.                            Effect of Amendment.  All provisions of
the Agreement, as expressly amended and modified by this Amendment, shall remain
in full force and effect. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

 

SECTION 5.                            Effectiveness.  This Amendment shall
become effective as of the date hereof upon receipt by the Administrator of duly
executed counterparts of this Amendment by each of the parties hereto in form
and substance reasonably satisfactory to the Administrator.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.

 

SECTION 8.                            Section Headings.  The various headings of
this Amendment are included for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any provision
hereof or thereof.

 

SECTION 9.                            Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

 

SECTION 10.                     Ratification.  After giving effect to this
Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms.

 

2

--------------------------------------------------------------------------------


 

SECTION 11.                     Transaction Document.  For the avoidance of
doubt, each party hereto agrees that this Amendment constitutes a Transaction
Document.

 

SECTION 12.                     Severability.  Each provision of this Amendment
shall be severable from every other provision of this Amendment for the purpose
of determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

[SIGNATURES BEGIN ON NEXT  PAGE]

 

3

--------------------------------------------------------------------------------


 

 

ARCH COAL, INC.,

 

as Transferor

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name: Robert G. Jones

 

Title: Sr. Vice President – Law, General Counsel and Secretary

 

 

 

 

 

 

 

ARCH RECEIVABLE COMPANY, LLC

 

as Company

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name: Robert G. Jones

 

Title: Secretary

 

First Amendment to

Second A&R Sale and Contribution Agreement

(Arch Coal)

 

S - 1

--------------------------------------------------------------------------------


 

CONSENT TO:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as a Purchaser Agent

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION,

as the LC Bank

 

 

By:

/s/ Michael Brown

 

Name: Michael Brown

 

Title: Senior Vice President

 

 

First Amendment to

Second A&R Sale and Contribution Agreement

(Arch Coal)

 

S - 2

--------------------------------------------------------------------------------


 

REGIONS BANK,

as a Purchaser Agent

 

 

By:

/s/ Mark A. Kassis

 

Name: Mark A. Kassis

 

Title: Senior Vice President

 

 

First Amendment to

Second A&R Sale and Contribution Agreement

(Arch Coal)

 

S - 3

--------------------------------------------------------------------------------


 

ARCH COAL, INC.,

as Performance Guarantor

 

 

By:

/s/ Robert G. Jones

 

Name: Robert G. Jones

 

Title: Sr. Vice President – Law, General Counsel and Secretary

 

 

First Amendment to

Second A&R Sale and Contribution Agreement

(Arch Coal)

 

S - 4

--------------------------------------------------------------------------------

 